DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or render obvious a transmission comprising: a first transmission input; a second transmission input; a transmission output; a main gearwheel rotatably mounted about a rotation axis; a gearwheel bearing assigned to the main gearwheel that can be moved perpendicularly to the rotation axis; a gearwheel drive, which serves for rotating the main gearwheel about the rotation axis, wherein the main gearwheel is in engagement in an engagement zone with the gearwheel drive and a gearwheel bearing drive, which moves the gearwheel bearing; wherein, when a first torque is input at the first transmission input, the gearwheel drive rotates the main gearwheel about the rotation axis; wherein a second torque on the second transmission input drives the gearwheel bearing drive, whereby the position of the engagement zone is changed; wherein movement of the engagement zone and circumferential movement of the main gearwheel in the engagement zone are oriented in the opposite or the same direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK D KNIGHT/Primary Examiner, Art Unit 3659